Exhibit 10.8

 

OWP VENTURES, INC.

 

CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT

 

THIS CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT (this “Agreement”), dated as
of January 14, 2019 (the “Effective Date”), is entered into by and among OWP
Ventures, Inc., a Delaware corporation (the “Company”), and the undersigned
investors (individually an “Investor” and collectively, the “Investors”).

 

RECITALS

 

WHEREAS, the Company has agreed to issue and sell, and Investors have agreed to
purchase, Notes (as defined below), subject to the conditions specified herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and Investors,
intending to be legally bound, hereby agree as follows:

 

1. Authorization of Notes. The Company has authorized the issuance and sale, in
accordance with the terms hereof, of Convertible Promissory Notes in the amounts
set forth on each Investor’s respective signature page, substantially in the
form attached as Exhibit A hereto (each a “Note” and collectively, the “Notes”).

 

2. Sale and Issuance of the Notes. At the Initial Closing, the Company shall
sell and issue to each Investor, and each Investor shall purchase and acquire
from the Company, upon the terms and conditions set forth herein, a Note in the
original principal amount as is set forth on each Investor’s respective
signature page.

 

3. Closing of Sale of Notes.

 

(a) Closing. The closing of the sale and purchase of the Notes (the “Initial
Closing”) shall be held on the Effective Date, or at such other time as the
Company and the Investors may mutually agree (such date is hereinafter referred
to as the “Closing Date”). In the event there is more than one closing (each
subsequent closing, a “Subsequent Closing”), the term “Closing” shall apply to
both the Initial Closing and the Subsequent Closing unless otherwise specified.

 

(b) Delivery. At each Closing (i) each Investor shall deliver to the Company a
check or wire transfer funds or conversion of indebtedness in the amount of such
Investor’s Note amount; and (ii) the Company shall issue and deliver to each
Investor a Note in favor of the Investor payable in the principal amount of the
Investor’s Note amount.

 



 

 

 

4. Representations and Warranties of the Company. The Company represents and
warrants to the Investors as follows as of the initial closing:

 

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has the requisite corporate power to own and
operate its properties and assets and to carry on its business as now conducted
and as proposed to be conducted. The Company is duly qualified and is authorized
to do business as a foreign entity and is in good standing in each jurisdiction
in which it does business, except where the failure to so qualify would not have
a material adverse effect on the business, financial condition, results of
operations, assets or liabilities of the Company.

 

(b) Corporate Power. The Company will have at the Initial Closing all requisite
corporate power to execute and deliver this Agreement and each Note
(collectively the “Note Documents”) and to carry out and perform its obligations
under the terms of the Note Documents.

 

(c) Authorization. All corporate action on the part of the Company, its
directors and its stockholders necessary for the authorization, execution,
delivery and performance of this Agreement by the Company and the performance of
the Company’s obligations hereunder, including the issuance and delivery of the
Notes. The Note Documents, when executed and delivered by the Company, shall
constitute valid and binding obligations of the Company enforceable in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors and, with respect to rights to
indemnity, subject to federal and state securities laws.

 

(d) Offering. Assuming the accuracy of the representations and warranties of the
Investors contained in Section 5 hereof, the offer, issue, and sale of the Notes
are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933, as amended (the “Act”), and have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit, or qualification requirements of all applicable
state securities law.

 

5. Representations and Warranties of the Investor to the Company. Each Investor
represents and warrants to the Company that:

 

(a) Purchase for Own Account. Each Investor represents that it is acquiring the
Notes solely for its own account and beneficial interest for investment and not
for sale or with a view to distribution of the Notes or any securities issuable
upon conversion thereof (“Securities”) or any part thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the same, and does not presently
have reason to anticipate a change in such intention.

 

(b) Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in Section 4, each
Investor hereby: (i) acknowledges that it has received all the information it
has requested from the Company and it considers necessary or appropriate for
deciding whether to acquire the Notes, (ii) represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Notes and to obtain any additional
information necessary to verify the accuracy of the information given to the
Investor and (iii) further represents that it has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risk of this investment.

 

(c) Ability to Bear Economic Risk. Each Investor acknowledges that investment in
the Notes involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Notes for an
indefinite period of time and to suffer a complete loss of its investment.

 



2

 

 

(d) Further Limitations on Disposition. Without in any way limiting the
representations set forth above, each Investor further agrees not to make any
disposition of all or any portion of the Notes unless and until:

 

(i) There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

 

(ii) Investor shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Investor shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration under the Act or any applicable state securities laws,
provided that no such opinion shall be required for dispositions in compliance
with Rule 144.

 

(iii) Notwithstanding the provisions of paragraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Investor to a partner (or retired partner) or member (or retired member)
of the Investor in accordance with partnership or limited liability company
interests, or transfers by gift, will or intestate succession to any spouse or
lineal descendants or ancestors, if all transferees agree in writing to be
subject to the terms hereof to the same extent as if they were Investors
hereunder.

 

(e) Accredited Investor Status. Each Investor is an “accredited investor” as
such term is defined in Rule 501 under the Act.

 

(f) Further Assurances. Each Investor agrees and covenants that at any time and
from time to time it will promptly execute and deliver to the Company such
further instruments and documents and take such further action as the Company
may be reasonably require in order to carry out the full intent and purposes of
this Agreement and to comply with state or federal securities laws or other
regulatory approvals.

 

6. Miscellaneous.

 

(a) Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

 

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of laws principles.

 

(c) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

(d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 



3

 

 

(e) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex, electronic mail or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
Investors at the addresses set forth on each Investor’s respective signature
page, or at such other addresses as the Investors may designate by ten (10)
days’ advance written notice to the other party hereto. All communications shall
be sent to 2110 E. 5th Avenue, Ronkonkoma, NY 11779, Attn: Craig Ellins, or at
such other address as the Company or may designate by ten (10) days’ advance
written notice to the Investor.

 

(f) Modification; Waiver. No modification or waiver of any provision of this
Agreement, other than pursuant to Section 3(b), or consent to departure
therefrom shall be effective unless in writing and approved by the Company and
Investors holding at least a majority of the aggregate principal amount of the
Notes then outstanding (the “Required Investors”). Any provision of the Notes
may be amended or waived by the written consent of the Company and Required
Investors.

 

(g) Expenses. The Company and each Investor shall each bear its respective
expenses and legal fees incurred with respect to this Agreement and the
transactions contemplated herein.

 

(h) Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to the Investors upon any breach or default of
the Company under this Agreement or any Note shall impair any such right, power
or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character by Investors of any breach or default under this
Agreement, or any waiver by Investors of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Investors, shall be cumulative
and not alternative. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and disbursements
in addition to any other relief to which such party may be entitled.

 

(i) Entire Agreement. This Agreement and the Exhibits hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein.

 

[Signature Pages Follow]

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Note Purchase Agreement as of
the date first written above.

 

  COMPANY:       OWP VENTURES, INC.         By: /s/ Craig Ellins   Name: Craig
Ellins   Title: Chief Executive Officer

 

 

 

Company Signature Page to Note Purchase Agreement

 

5

 

 

IN WITNESS WHEREOF, the Investor has executed this Note Purchase Agreement as of
January 18, 2019. The Investor hereby authorizes the Company to append this
counterpart signature page to this Agreement as evidence thereof. The
undersigned hereby subscribes for the purchase of a Note (as defined in this
Agreement) in the original principal amount specified below.

 

Original Principal Amount of Note Subscribed For: $500,000.00

 

Acknowledged and Accepted:       INVESTOR:       The Sanguine Group LLC.  
(Print Full Name of Investor)       By: /s/ Robert du Punton   Name: Robert du
Punton   Title: Director  

 

Address: 6231 PGA Blvd. Suite 104-570           Palm Beach Gardens, FL.33418  

 

 

 

Investor Signature Page to Note Purchase Agreement

 

6

 

 

Exhibit A

 

Form of Convertible Promissory Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 



 

